In the name of God, the Compassionate, the Merciful,
Mr President,
Mr Secretary General,
Your Excellencies:
These are indeed extraordinary times in our history and in the history of the United Nations, when we find ourselves meeting virtually for the first time in the UN’s 75 years, as our world continues to grapple with COVID-19 and its far-reaching implications, and as our peoples look towards us to navigate these uncharted waters, with bold statesmanship.
It is incredible how a virus that infected a single person in one corner of the globe, has grown and expanded to hit the very foundations of our international system, our global economy, all of humanity.
It would be equally incredible if the lesson of just how interconnected we really are, is lost on us. We cannot beat this virus by turning inwards. It does not stop at borders, and nor should our cooperation.
We can only overcome COVID-19, and what comes beyond it, through a renewed integration of our world, a re-globalisation that makes the wellbeing of all our peoples the ultimate goal; a re-globalisation that capitalises on each country’s potential, its strengths, and resources, with regional safety nets keeping the flow of vital supplies open; a re-globalisation that better equips us for a post-COVID-19 world.
My friends,
Among the multiple challenges that our world will have to face is hunger, at a substantially larger scale than previous decades. Indeed, it has already begun to creep up on us. We see threats to food security in Lebanon. We see hunger threatening vulnerable refugee communities in our region. We see it threatening communities living in poverty across the Middle East, Africa, Latin America, and elsewhere.
Preparing for this is a key priority for Jordan, and we also stand ready to do what we can for our region and our friends, by channelling our capabilities to operate as a regional hub for food security.
And it is out of our belief in the importance of maintaining food security for generations to come, that we are also strongly committed to safeguarding the main source of humanity’s subsistence—our environment.
Recognising that protecting our natural environment would ultimately protect all existence, Jordan has drafted a charter, to be submitted to the UNGA, that grants selected ecosystems and all species of flora and fauna the legal right to exist. And thus ensuring humanity itself continues to exist. This initiative would be in line with the United Nations’ Sustainable Development Goals, which contribute to safeguarding our environment for the prosperity of our world.
My friends,
The COVID-19 crisis has brought a mirror to our world, and shown us the cracks in our global system. In so doing, it has offered us what could be a historic moment to rethink the role of the United Nations and other multilateral organisations, to become more impactful in dealing with challenges, old and new—be they pandemics, or raging conflicts.
As long as injustice and lack of peace persist, anywhere in the world, the UN must not rest; we must not rest.
The Palestinian-Israeli conflict is the one conflict that started with the UN’s formation and that continues to fester to this very day. The only way towards an end to this conflict, the central conflict in my region, is through the two-state solution, in accordance with international law and UN resolutions.
The only way towards just and lasting peace must lead to an independent, sovereign, and viable Palestinian state, on the June 4th, 1967 lines, with East Jerusalem as its capital, living side-by-side with Israel, in mutual peace and security.
And we cannot resolve this conflict without working to preserve Jerusalem for all humanity, as a unifying city of peace. As Hashemite Custodian, I am bound by a special duty to safeguard Jerusalem’s Islamic and Christian holy sites, but the responsibility for the Holy City falls on us all.
My friends,
Jordan joined the United Nations a decade after its founding. Ever since, we have embraced our role as an active member state, working towards global peace and sustainable development.
In the 75th anniversary of this important body, we remain deeply committed to its promise in building a more prosperous, inclusive, and peaceful world, and we see in these extraordinary times an opportunity to help fulfil that promise.
Let us use this opportunity to be bolder in our ambitions. Bolder in our actions. And bolder, in believing in our ability to succeed.
Thank you.